EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. McKinley on 03/03/2022.

The application has been amended as follows: 

Please make the following amendments to the claim set filed on 02/16/2022.

In Claim 9, line 3, the phrase “an eccentric contraction exercise” has been removed and the phrase --- the eccentric contraction exercise --- has been inserted. 

In Claim 12, line 3, the phrase “obtains the exercise load” has been removed and the phrase --- obtains exercise load --- has been inserted. 

In Claim 13, line 3, the phrase “obtains the exercise load” has been removed and the phrase --- obtains exercise load --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 7 and 9-13, the prior art of record fails to disclose, teach or render obvious an ergometer with all the structural limitations and functional language as detailed in claim 1. One close prior art, Sher (US 2004/0106502) teaches an ergometer comprising: rotating pedals, a motor connected to the pedals and a controller connected to the motor, wherein control mode of the controller can be switched between a concentric contraction exercise mode and an eccentric contraction exercise mode. However, Sher is silent about when the control mode is set in the concentric contraction exercise mode, exercise load data (i.e. torque or wattage applied by the user) generated during a concentric contraction exercise is obtained based on an operating condition of the motor and when the control mode is set in the eccentric contraction exercise mode, data indicating target value of an eccentric contraction exercise which is based on the obtained exercise load data during the concentric contraction exercise is displayed, and the data is obtained by multiplying a coefficient by the user exercise load data. As mentioned in the previous Office action, these limitations were taught by Van der Merwe (US 2013/0345025 A1) and Mangseth et al. (US 5,186,695) (see Final rejection dated 11/16/2021 for details). However, Applicant’s arguments regarding the combination of these references have been found persuasive and the combination of these references would not have been obvious to one ordinary skill in the art without introducing hindsight. Another close prior art, Westing et al. (US 5,314,390), teaches an exercise apparatus that has reciprocating pedals, a motor and a controller and concentric and eccentric exercise mode and teaches obtaining exercise . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784